DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 3-4 recites “a carbon dioxide separator(41,61) that separates carbon dioxide from air-to-be-treated to be supplied to the target space…”.  Examiner notes that the noted claim limitations provide two separate numerical designations for a carbon dioxide separator, 41 and 61, and the noted “air-to-be-treated” is substantially different for each separator 41 and 61, the air to be treated is an external ambient air supply 40 for the separator 41, and the air to be treated is an internal air supply 60 for the separator 61.  Therefore examiner respectfully submits providing a broad blanket limitation of “air-to-be-treated” provides for an indefinite limitation, as the claim does not provide enough additional structural detail to determine which specific air to be treated(external air or internal air) is being provided to which separator.  Examiner 
Claim 1 line 5 recites “ a gas supply path (135) including a high concentration gas supply path(136) through which the carbon dioxide separator(41,61) communicates with the target space”.  Examiner respectfully submits the term “high”, without a specific baseline concentration value, is indefinite.   Examiner respectfully submits that because the carbon dioxide in the gas supply path may be produced from either separation of air to be treated from an external ambient source, or from separation of internal air, a specific baseline percentage is not provided to provide for comparison for the term “high”.  Examiner notes that each carbon dioxide separator includes a concentration of carbon dioxide when permeated through membranes which is greater than a concentration which passes untreated through the separator and therefore claim 1 should be amended to possibly read – including a gas supply path (136), the gas supply path including a first path of separated carbon dioxide having a carbon dioxide concentration greater than a second path of untreated carbon dioxide … -- ”.  
Claim 1 lines 9-10 recites “which has a higher carbon dioxide concentration than air-to-be-treated …”.  Similar to the discussion with respect to claim 1 lines 3-4 ,  the “higher carbon dioxide concentration” seems to a greater concentration than untreated external air as noted in para 0150 and 0153.  
Claim 1 line 10 recites “the carbon dioxide separator (41,61)”.  There is a lack of antecendent basis for “the carbon dioxide separator (41,61) in previous claim 
Claim 2 lines 2-3 recites “wherein the carbon dioxide separator(41,61) is configured to separate the air-to-be-treated into the high carbon dioxide concentration and a low carbon dioxide concentration gas, which has a lower carbon dioxide concentration that air-to-be-treated before being treated”.  Examiner notes that from figure 3 that each separator (41 and 61) has a high carbon dioxide concentration gas and a low carbon dioxide concentration gas, however the high carbon dioxide concentration gas is transmitted from the separator 41 to the target space through path 136a by use of a switcher(58) and from separator 61 to the target space through path 136b by use of switcher (78) , and the low carbon dioxide concentration gas is transmitted from either separator 41 or separator 61 to the target space through path 137a or 137b.  Therefore, similar to discussion with respect to claim 1, examiner respectfully submits the separators 41 and 61 should be separately claimed to provide greater clarity as to which separator the claimed high carbon dioxide concentration gas and low carbon dioxide concentration gas is being referred to.  
Claim 3 recites “wherein the carbon dioxide separator (41,61) includes a separation membrane(85) that separates carbon dioxide from the air-to-be -treated”.  Similar to the discussion of claim 1, examiner respectfully submits each distinct carbon dioxide separator should be separately claimed and a separation membrane associated with each specific carbon dioxide separator, and the “air-to-be-treated” further broken down into respective external air or internal air.  

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3 are rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al(5167243) taken together with Sawamura et al(9205382).
	Cowan in figure 3 teaches an air composition adjusting device for adjusting composition of air in a target space(trailer 1) including a carbon dioxide storage tank(32) 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
March 9, 2022